Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 11-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 11-18, 20 are directed to an system without further limiting said apparatus with a machine. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 11-18, 20 are held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101. In particular, the rationale for finding is explained below: are directed toward non-statutory subject matter include: No recitation of a machine or transformation, either express or inherent. Insufficient recitation of a machine or transformation. Involvement of machine, or transformation, with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering, or merely recites a field in which the method is intended to be applied.  Machine is generically recited such that it covers any machine capable of performing the claimed step(s). Machine is merely an object on which the method operates.
A system or method claim that fails to meet one of the above requirements is not in compliance with the statutory requirements of 35 U.S.C. 101 for patent eligible subject matter. Here the claims fail to meet the above requirements because the limitations are neither tied to a particular machine (such as an apparatus) nor physically transform underlying subject matter (such as an article or materials) to a different state or thing. Examiner recommends including the language, for example, “A state replication system comprising: a processor...".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “the states of the replication state” without reference to prior usage and therefore is unclear. Examiner interprets “the states of the replication state” as “the combination of states of the replication state”.
Claim 13 recites” the state of the main apparatus” and is unclear is the limitation references the state of claim 12 of claim 13.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (Pat. No. US 10,140,3030) in view of Cohen (Pub. No. US 2017/0277469)
Claim 11, Patterson teaches “a state replication system comprising:  processing circuitry to store an acquisition scenario in which transition order and a plurality of acquisition timings are specified ([Col. 19 Line 63 – Col. 20 Line 5]  In one embodiment, the requester module 204 initiates snapshots according to a schedule, a protection plan, or the like. The schedule and/or protection plan may indicate a frequency and/or a type of snapshot creation. For example, the requester module 204 may initiate a full backup snapshot every Sunday as well as incremental backups each Monday through Saturday, or the like. In some embodiment, a user may create the schedule or protection plan by defining when to create snapshots, which data to back up, what type of snapshot to generate, or the like. [Col. 20, Lines 5-11] In certain embodiments, the schedule or protection plan may be based on a quality of service (QoS) level or priority level (i.e. order) associated with the storage volume 16. For example, the requester module 204 may perform snapshot operations more frequently on storage volumes 16 with higher QoS levels and less frequently on storage volumes 16 with lower QoS levels, or the like.), the transition order being order in accordance with which a state combination of a state of a main apparatus and a state of each of a plurality of sub-apparatuses is caused to transit ([Col. 28, Lines 49-58] The requester module 204 may receive user input defining or selecting a protection plan for a storage volume 16 and/or for a protection group, such as a snapshot frequency (e.g., hourly, daily, weekly, monthly), a date and/or time for a snapshot, a protection strength for the protection plan (e.g., low, medium, high), a QoS level or priority for data, a trigger for a snapshot (e.g., after startup) (i.e. ex of state), a delay to wait before creating a snapshot, an interval between creating snapshots, a quality of snapshot determination, retention policy, or the like. [Col. 5, Lines 42-51] Generally, snapshots are performed on a storage element that can be any of: (a) a volume, (b) a sub-volume of a volume, and (c) a group of storage elements. A group of storage elements can be any of: (a) two or more sub-volumes of the same volume, (b) two or more sub-volumes with at least one of the sub-volumes associated with a first volume and at least another sub-volume associated with a different, second volume, (c) a volume and a sub-volume of the same volume (i.e. main and sub- apparatuses), (d) a volume and a sub-volume of a different volume, and (e) at least two different volumes.), the plurality of acquisition timings being timings at which a snapshot combination of a snapshot of the main apparatus and a snapshot of the each sub-apparatus is acquired ([Col. 19 Line 63 – Col. 20 Line 5]  In one embodiment, the requester module 204 initiates snapshots according to a schedule, a protection plan, or the like. The schedule and/or protection plan may indicate a frequency and/or a type of snapshot creation.); to generate communication, between the main apparatus and the each sub-apparatus (Examiner notes Cohen teaches ([0033] Generally, the aggregation volume includes a plurality of sub-volumes. Advanced storage functions or operations are carried out at an aggregation volume granularity and therefore are carried out on all sub-volumes allocated in a single aggregation volume at the same time. Such organization results in a de facto consistency group for all sub-volumes associated with a single aggregation volume. However, each sub-volume may be read or written to and at a sub-volume granularity), to cause the state combination to transit in accordance with the transition order specified in the acquisition scenario ([Col. 20, Lines 5-11] In certain embodiments, the schedule or protection plan may be based on a quality of service (QoS) level or priority level associated with the storage volume 16. For example, the requester module 204 may perform snapshot operations more frequently on storage volumes 16 with higher QoS levels and less frequently on storage volumes 16 with lower QoS levels, or the like.); to record each of the communication generated between the main apparatus and the each sub-apparatus ([Col. 6, Lines 22-30] In a further embodiment, the data protection module 150 is configured to initiate a data replication operation (e.g., a snapshot operation) for a storage volume 16 in response to a request from a storage appliance 10, allowing the storage appliance 10 and/or the data protection module 150 to initiate a snapshot or replication operation from the bottom up, instead of relying on a storage volume manager 18 to initiate the operation from the top down, or the like.), and to acquire a snapshot combination at each of the acquisition timings specified in the acquisition scenario ([Col. 19 Line 63 – Col. 20 Line 5]  In one embodiment, the requester module 204 initiates snapshots according to a schedule, a protection plan, or the like. The schedule and/or protection plan may indicate a frequency and/or a type of snapshot creation. For example, the requester module 204 may initiate a full backup snapshot every Sunday as well as incremental backups each Monday through Saturday, or the like. In some embodiment, a user may create the schedule or protection plan by defining when to create snapshots, which data to back up, what type of snapshot to generate, or the like.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Cohen with the teachings of Patterson in order to provide evidence communication between a main and sub-volume. The motivation for applying Cohen teaching with Patterson teaching is to provide a system that allows for snapshot generation. Patterson, Cohen are analogous art directed towards backup operations. Together Patterson, Cohen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Cohen with the teachings of Patterson by known methods and gained expected results. 
Claim 12, the combination teaches the claim, wherein Patterson teaches “the state replication system according to claim 11 wherein the processing circuitry, when a combination of a state of the main apparatus and a state of the each sub-apparatus is specified as a replication state combination, replicates each of the main apparatus and the each sub-apparatus in the states of the replication state combination based on the acquired each snapshot combination and the recorded each communication ([Col. 28, Lines 49-67]  The requester module 204 may receive user input defining or selecting a protection plan for a storage volume 16 and/or for a protection group, such as a snapshot frequency (e.g., hourly, daily, weekly, monthly), a date and/or time for a snapshot, a protection strength for the protection plan (e.g., low, medium, high), a QoS level or priority for data, a trigger for a snapshot (e.g., after startup), a delay to wait before creating a snapshot, an interval between creating snapshots, a quality of snapshot determination, retention policy, or the like. The requester module 204, in certain embodiments, may receive one or more parameters for a snapshot and/or for a protection plan from a user, such as a filename for a snapshot, a name prefix for a snapshot, a number of snapshots to retain or keep, a failure contingency for a snapshot (e.g., try again, cancel the protection plan, notify a user), an expiration date and/or time for a protection plan, an active date and/or time for a protection plan, an email address or other notification address to send a snapshot notification, credentials (e.g., a username and/or password) for accessing a storage volume 16 and/or a manager 18, or the like. Metadata related to the requester module 204 can be included in the snapshot.)”.
Claim 19, “a non-transitory computer readable medium recording a state replication program which uses an acquisition scenario in which transition order and a plurality of acquisition timings are specified, the transition order being order in accordance with which a state combination of a state of a main apparatus and a state of each of a plurality of sub- apparatuses is caused to transit, the plurality of acquisition timings being timings at which a snapshot combination of a snapshot of the main apparatus and a snapshot of the each sub- apparatus is acquired, the state replication program causing a computer to execute: a communication control process of generating communication, between the main apparatus and the each sub-apparatus, to cause the state combination to transit m accordance with the transition order specified in the acquisition scenario; a communication record process of recording each of the communication generated between the main apparatus and the each sub-apparatus; and a snapshot acquisition process of acquiring a snapshot combination at each of the acquisition timings specified in the acquisition scenario” is similar to claim 11 and therefore rejected with the same references and citations
Claims 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Cohen in further view of Lockwood (Pub. No. US 2010/0095077)
Claim 20, “a security inspection system comprising: the processing circuitry to store an acquisition scenario in which transition order and a plurality of acquisition timings are specified, the transition order being order in accordance with which a state combination of a state of a main apparatus and a state of each of a plurality of sub-apparatuses is caused to transit, the plurality of acquisition timings being timings at which a snapshot combination of a snapshot of the main apparatus and a snapshot of the each sub-apparatus is acquired; to generate communication, between the main apparatus and the each sub-apparatus, to cause the state combination to transit in accordance with the transition order specified in the acquisition scenario; to record each of the communication generated between the main apparatus and the each sub-apparatus; to acquire a snapshot combination at each of the acquisition timings specified in the acquisition scenario; to, when a combination of a state of the main apparatus and a state of the each sub- apparatus is specified as a replication state combination, replicate each of the main apparatus and the each sub-apparatus in states of the replication state combination based on the acquired each snapshot combination and the recorded each communication” is similar to claim 11 and therefore rejected with the same references and citations.
However, the combination may not explicitly teach the remaining limitations.
Lockwood teaches “after each of the main apparatus and the each sub-apparatus is replicated in the states of the replication state combination (i.e. snapshot of Patterson), carry out a security inspection for the main apparatus and the each sub-apparatus ([0193] A hard drive in the backup unit may take a complete snapshot of the user's information or data to establish a copy of an initial collection of user information or an initial collection of content. The data of the first information set is then optionally compressed, encrypted with the backup unit's own encryption key using, for example, DSA, RSA, AES, DES and the like with varying key lengths, e.g. 128-2048 bit and prepares the first information set for transmission. The path between the office PCs and the backup unit may be guarded by a firewall.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Lockwood with the teachings of Patterson, Cohen in order to provide a encryption services. The motivation for applying Lockwood teaching with Patterson, Cohen teaching is to provide a system that allows for protection of data. Patterson, Cohen are analogous art directed towards backup operations. Together Patterson, Cohen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Cohen with the teachings of Patterson, Cohen by known methods and gained expected results. 
Claim 21, “a non-transitory computer readable medium recording a security inspection program which uses an acquisition scenario in which transition order and a plurality of acquisition timings are specified, the transition order being order in accordance with which a state combination of a state of a main apparatus and a state of each of a plurality of sub- apparatuses is caused to transit, the plurality of acquisition timings being timings at which a snapshot combination of a snapshot of the main apparatus and a snapshot of the each sub-apparatus is acquired, the security inspection program causing a computer to execute: a communication control process of generating communication, between the main apparatus and the each sub-apparatus, to cause the state combination to transit in accordance with the transition order specified in the acquisition scenario; a communication record process of recording each of the communication generated between the main apparatus and the each sub-apparatus; a snapshot acquisition process of acquiring a snapshot combination at each of the acquisition timings specified in the acquisition scenario; a replication process of, when a combination of a state of the main apparatus and a state of the each sub-apparatus is specified as a replication state combination, replicating each of the main apparatus and the each sub-apparatus in states of the replication state combination based on the acquired each snapshot combination and the recorded each communication; and a security inspection process of, after each of the main apparatus and the each sub- apparatus is replicated in the states of the replication state combination, carrying out a security inspection of the main apparatus and the sub-apparatus” is similar to claim 21 and therefore rejected with the same references and citations

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199